Case: 15-60535      Document: 00514064120         Page: 1    Date Filed: 07/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 15-60535                               FILED
                                  Summary Calendar                          July 7, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
GEORGE MICHAEL BASS,

                                                 Plaintiff-Appellant

v.

PELICIA HALL; EARNEST LEE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:15-CV-77


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       George Michael Bass, Mississippi prisoner # 81583, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim,
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Bass alleged that he had been denied
due process, equal protection, and a vested liberty interest by the defendants’
failure to develop a parole case plan for him, as required by Mississippi law.
See MISS. CODE ANN. §§ 47-7-3.1, 47-7-18.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60535     Document: 00514064120      Page: 2   Date Filed: 07/07/2017


                                  No. 15-60535

      We review the dismissal de novo. Rogers v. Boatright, 709 F.3d 403, 407
(5th Cir. 2013). “There is no constitutional or inherent right of a convicted
person to be conditionally released before the expiration of a valid sentence.”
Greenholtz v. Inmates of Neb. Penal and Corr. Complex, 442 U.S. 1, 7 (1979).
A state prisoner’s liberty interest in parole is defined by state statute. See Bd.
of Pardons v. Allen, 482 U.S. 369, 371 (1987).
      While Bass’s appeal has been pending, the Mississippi Supreme Court,
sitting en banc, held that a parole-eligible inmate convicted and sentenced
prior to July 1, 2014, is not entitled to a parole case plan under § 47-7-3.1.
Fisher v. Drankus, 204 So. 3d 1232, 1235-36 (Miss. 2016) (en banc); see also
Mississippi Dep’t of Corr. v. Cook, 210 So. 3d 965, 968 (Miss. 2017) (relying on
Drankus). A Mississippi appellate court iterated that an inmate eligible for
parole under pre-amendment statutes has no constitutionally protected liberty
interest in parole and noted that “the grant or denial of parole is entirely within
the Parole Board’s discretion.” Willard v. Mississippi State Parole Bd., 212 So.
3d 80, 85-86 (Miss. Ct. App. 2016); see MISS. CODE. ANN. §§ 47-7-3 and 47-7-
5(3) (West 2017).
      Convicted and sentenced in 1993, Bass has no liberty interest in parole
and, concomitantly, has no constitutionally protected right to a parole case
plan. See Wansley v. Miss. Dep’t of Corr., 769 F.3d 309, 312-13 (5th Cir. 2014);
Scales v. Mississippi State Parole Bd., 831 F.2d 565, 565-66 (5th Cir. 1987).
Thus, the district court did not err in dismissing Bass’s complaint for failure to
state a claim, and the judgment is AFFIRMED.
      The district court’s dismissal of Bass’s complaint for failure to state a
claim under § 1915(e)(2)(B)(ii) counts as a “strike” under § 1915(g). Coleman
v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015); Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996). Bass is WARNED that once he accumulates three



                                        2
    Case: 15-60535    Document: 00514064120     Page: 3   Date Filed: 07/07/2017


                                 No. 15-60535

strikes, he may not proceed in forma pauperis in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                       3